       Case
        Case6:18-cv-00094-JTJ
             6:18-cv-00094-JTJ Document
                                Document62-1
                                         64 Filed
                                             Filed05/12/20
                                                   05/11/20 Page
                                                             Page11ofof11



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION


NICHOLAS CONLAN,                         ) Case No. 6:18-cv-00094-H-JTJ
                                         )
                                         )
            Plaintiff,                   )
                                         )    ORDER FOR UNOPPOSED
      vs.                                )  MOTION FOR EXTENSION OF
                                         )                TIME
COSTCO WHOLESALE                         )
CORPORATION,                             )
                                         )
            Defendant.                   )

      Upon reading the Unopposed Motion of the Plaintiff for Motion to extend

time to file Responses to States Motion to Strike Uncontested Facts, and good

cause appearing,


      IT IS HEREBY ORDERED that Plaintiff's response to Defendant's Motion to

Strike (Doc. 60) is due by the 15th day of May 2020.


      Dated this 12th day of May 2020.




                                                                                1
ORDER FOR EXTENSION
